Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8 and 10-20 are all the claims pending in the application. 
Claims 1 and 10-18 are amended.
Claim 9 is cancelled.
Claims 1-8 and 10-20 are rejected.
The following is a Final Office Action in response to amendments and remarks filed May 8, 2021.

Response to Arguments
Regarding the claim objections, the objections are withdrawn in light of the amendments to the claims.

Regarding the 112(b) rejections, the rejections are withdrawn in light of the amendments to the claims except for the rejections of claims 7 and 8 because claims 7 and 8 still appear to recite the user performing an action.  Please note, the amendments have cause new 112(b) rejections to be made. 

Regarding the 101 rejections, the rejections are maintained for the following reasons.  First, Applicant asserts the social network is designed to work on different screen resolutions and different computing devices.  Examiner respectfully does not find this assertion persuasive because the features upon which applicant relies (i.e., different screen resolutions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, 
Second, under Step 2A Prong 1, Applicant asserts the rejections should be withdrawn because the claims allow for automatic filtering of posts to protect sober people from potentially harmful content.  Examiner respectfully does not find this assertion persuasive because filtering content is an abstract idea, see MPEP 2106.04(a)(2).II.C (discussing BASCOM).  Further, Examiner notes that here, the type of content being filtered is non-functional descriptive material, see MPEP 2111.05.  That is, the type of content being filtered (i.e. alcohol or drug related content) is only directed towards conveying a message or meaning to a human reader independent of the supporting product (the social network), and as such is not given patentable weight.  Examiner acknowledges the social utility of such a feature.  However, social utility is not a consideration under the eligibility analysis.
Third, under Step 2A Prong 1, Applicant asserts the claims are integrated into a practical application because the claims include a full user mode and an anonymous mode.  Examiner respectfully does not find this assertion persuasive because it is not clear what is within the scope of these limitations.  Please see below for the complete discussion of this claim limitation in the 112(b) rejections.
Fourth, under Step 2A Prong 1, Applicant asserts the claims are not directed to a mental process.  Examiner agrees.  The previous Office Action did not assert the claims were directed to a mental process.  The previous Office Action found the claims were directed towards the "Certain Methods of Organizing Human Activity" grouping of abstract idea, see ¶24 Of Office Action dated November 9, 2020.
Fifth, under Step 2A Prong 1, Applicant asserts the claims prevent sober people from seeing triggers that could set off a negative chain reaction.  Again, Examiner respectfully does not find this assertion persuasive because filtering content is an abstract idea, see MPEP 2106.04(a)(2).II.C (discussing BASCOM).  Further, Examiner notes that here, the type of content being filtered is non-functional descriptive material, see MPEP 2111.05.  That is, the type of content being filtered (i.e. alcohol or drug related content) or being granted access to (e.g. support groups and sober friendly content) is only directed towards conveying a message or meaning to a human reader independent of the supporting product (the social network), and as such is not given patentable weight.  Again, Examiner acknowledges the social utility of such a feature.  However, social utility is not a consideration under the eligibility analysis.
Sixth, under Step 2A Prong 2, Applicant asserts the claims are integrated into practical application because claims recite connecting a user with another group based on the user's personal information.  Examiner respectfully does not find this assertion persuasive because the broadest reasonable interpretation of connecting a user with a group includes simply allowing the user to log in to the social network.  That is, when the user logs in, the user gets connected to the group of people who are users of the social network.  Thus connecting users based on personal information (i.e. login information) is not a practical application.
Seventh, under Step 2A Prong 2, Applicant asserts the rejections should be withdrawn because the claims allow for automatic filtering of posts.  Again, Examiner respectfully does not find this assertion persuasive because filtering content is an abstract idea, see MPEP 2106.04(a)(2).II.C (discussing BASCOM).  
Accordingly, the rejections are maintained, please see below for a complete rejection of the claims as amended.

Regarding the 102 and 103 rejections, the 102 and 103 rejections are maintained for the following reasons.  First, Applicant asserts the rejections should be withdrawn because the Metzler referenced is focused on interactions with healthcare professionals and the present application is focused on connecting sober minded people.  Examiner respectfully does not find this assertion persuasive because a recitation of the intended use of the claimed invention (i.e. the focus of the invention) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing all the claimed limitations, then it meets the claim.
Second, Applicant asserts Metzler does not teach the claimed full user mode and anonymous mode.  Examiner respectfully does not find these assertions persuasive because it is not clear what the scope of these limitations are.  Specifically, it is not clear what is within the scope of the "full user mode" because it is not clear what would differentiate a full user mode from an anonymous mode or any other mode (e.g. a partial user mode).  As such, the users accessing the system, e.g. as in ¶[0036] of Metzler, would be within the scope of the "full user mode" because those users would be "full users".  Similarly, it is not clear what is required of an "anonymous mode".  Metzler teaches privacy settings that allow the users to control what data is shared with others, ¶¶[0060]-[0061] and Fig. 8.  These privacy settings create at least a degree of anonymity.  As such, Metzler teaches an anonymous mode (e.g. a privacy setting that only shares first names).
Third, Applicant asserts Metzler does not teach automatically filtering posts.  Examiner respectfully does not find this assertion persuasive because the privacy settings of Metzler filter what information others can see, like blogs and posts, ¶¶[0060]-[0061].  That is, the user's privacy settings filters posts for others because the privacy settings prevent others from seeing it.
Fourth, Applicant asserts Metzler does not teach prescreening the network data and advertisements.  Examiner agrees Metzler does not teach screening advertisements.  However, Bates 
Fifth, Applicant asserts Metzler does not teach connecting a user with another group based on the user's personal information.  Examiner respectfully does not find this assertion persuasive because Metzler does teach connecting users to groups of people like care givers and supporters, ¶[0039], [0045], [0091].  These connections would be based on the user's personal information because the user logging in gives them access to these connections, e.g. ¶[0039].  Thus Metzler does teach connecting users to groups based on the information given during login, as claimed.
Sixth, Applicant asserts claims 1 and 10 recite further limitations which are not taught by Metzler.  Examiner respectfully does not find this assertion persuasive because it is not clear what these limitations are.
Accordingly, Examiner does not find the claims as amended overcome the Metzler and Bates references.  Please see below for a complete rejection of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Objections
Claims 1-8 and 10-20 are objected to because of the following informalities: Claims 1-8 and 10-20 do not comply with the requirements for making amendments, see MPEP 714.  For example, claim 1 appears to have removed the phrase "by a user" from several limitations but claim 1 does not show 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 are rejected as indefinite for three reasons.  First, claims 1 and 10 are rejected because claims 1 and 10 recite (emphasized) "… wherein accessibility to the network platform is provided in full user mode and anonymous mode…”  The claim elements "full user mode" and "anonymous mode" are relative terms which render the claims indefinite. That is, it is not clear what would differentiate a full user mode from an anonymous mode or any other mode (e.g. a partial user mode).  For example, it is not clear if a "full user mode" is intended to be an administrator role (e.g. having greater capabilities than other users) or if a "full user mode" is intended to be any given member with a profile.  Similarly it is not clear what is within the scope of an "anonymous mode" because most social networks allow the users to create their own username.  Thus, any user who enters a random or misleading username would be at least somewhat anonymous.  As such it is not clear what level of 
Claim 10 (but not claim 1) is rejected as indefinite because claim 10 does not have a conjunction connecting the limitations in claim 10.  For the purposes of analyzing the claim set, Examiner is interpreting claim 10 as (emphasized) "… at least one storage medium configured to store network data and allow automatic filtering of the posts of the registered user's; and allow prescreening of the network data and the network advertisements."
Claim 10 (but not claim 1) is also rejected because claim 10 recites (emphasized) "… allow prescreening of the network data and the network advertisements".  There is insufficient antecedent basis for the network advertisements in the claim.  Please note, this rejection can be overcome by deleting the word "the" before "network advertisements" (i.e. "…and
Claims 2-8 and 11-20 do not clarify these issue and as such are rejected due to their dependencies.
Claim 7 is further rejected under 112(b) because claim 7 recites: "…selecting to accept the sober certification pledge by the user." which appears to require the user perform an action.  For the purposes of applying prior art, Examiner has interpreted the limitation as requiring receiving user input.
Claim 8 is further rejected under 112(b) because claim 7 recites: "…logging into the network selecting preferred mode of the privacy by the user and…" which appears to require the user perform an action.  For the purposes of applying prior art, Examiner has interpreted the limitation as requiring receiving user input regarding privacy settings.
Claim 18 is further rejected as indefinite because claim 18 recites (emphasized) "… submission through an access device in a full user mode or an anonymous mode."  The claim elements are not clear the full user mode or [[an]] the anonymous mode."

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 7 and 8 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claims 7 and 8 are rejected under 101 as directed to or encompassing a human organism because claims 7 and 8 recite limitations which appears to require a person (the user) perform an action.  Specifically, the following limitations appear to require the user perform the following actions (emphasized) "…selecting to accept the sober certification pledge by the user." in claim 7 and "…logging into the network selecting preferred mode of the privacy by the user and…" in claim 8.
Claim limitations which require a person (i.e. the user) perform an action are rejected under 101 because the claims encompass a person (i.e. the user).  Please note, these rejections can be overcome by amending the claims to focus only on the steps performed by the computer system(s), e.g. amending the claims to recite receiving the selection and login information from the user.

35 U.S.C. 101 reads as follows:


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-6 are directed to a process, claims 7 and 8 would be directed to a process if amended as suggested; and claims 10-20 are directed to a machine.  Therefore, we proceed to Step 2. 
Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claim 1 recites two abstract ideas.  First, claim 1 recites the abstract idea of managing interactions between people (i.e. social activities) because claim 1 includes the following limitations: connecting the user with at least one other network registered user; connecting the user with at least one other network registered group based on user's personal information; connecting the user with at least one network advertised sober event hosted by the at least one network registered group; and connecting the user with at least one sober network resource group.  All these limitations recite an abstract idea, managing interactions between people, because all the limitations encompasses organizing people (i.e. introducing a person to another person, introducing a person to a group, introducing a person to an event, an introducing a person to a resource groups).  If a claim's limitations 
Second, claim 1 recites an abstract idea in the limitation "allowing automatic filtering of posts of the at least one other network registered user".  This limitation recites an abstract idea because filtering content encompasses managing personal behavior, see MPEP 2106.04(a)(2).II.C (discussing BASCOM).  Limitations that recite managing personal behavior fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.  Accordingly, claim 1 recites a second abstract idea.  Further, Examiner finds the presence of these two abstract ideas in the claim do not render the claim non-abstract, see Recognicorp, LLC v. Nintendo Co., Ltd., 855 F. 3d 1322, 1327 (stating combining “one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract”).

Claim 10 recites two abstract ideas.  First, claim 10 recites the abstract idea of managing interactions between people (i.e. social activities) because claim 10 includes the following limitations: allow the sharing of personal data of the registered users; allow the sharing of the group data of the group of the registered users; allow the sharing of the plurality of sober events of the registered users; allow the sharing of the plurality of sober resources of the registered users.  All these limitations recite an abstract idea, managing interactions between people, because all the limitations encompasses organizing people (i.e. introducing a person to another person, introducing a person to a group, introducing a person to an event, an introducing a person to a resource groups).  If a claim's limitations recite managing interactions between people (i.e. social activities), then the claims fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.  Accordingly, claim 10 recites a first abstract idea.
Second, claim 10 recites another abstract idea because claim 10 recites: allow automatic filtering of the posts of the registered user's; and allow prescreening of the network data and the network advertisements.  These limitations recite an abstract idea because filtering content encompasses managing personal behavior, see MPEP 2106.04(a)(2).II.C (discussing BASCOM).  Limitations that recite managing personal behavior fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.  Accordingly, claim 10 recites a second abstract idea.  Further, Examiner finds the presence of these two abstract ideas in the claim do not render the claim non-abstract, see Recognicorp, LLC v. Nintendo Co., Ltd., 855 F. 3d 1322, 1327 (stating combining “one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract”).

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The claims are not integrated into a practical application.  Claim 1 recites the additional elements - receiving, from a user, a login information into a network platform using a personal computing device, wherein accessibility to the network platform is provided in full user mode and anonymous mode; registering the user on the network platform; displaying an optional sober certification pledge1 to the user; receiving a selection from the user to either to bypass the sober certification pledge or accept sober certification pledge.  The additional elements: of receiving a login, wherein accessibility to the network platform is provided in full user mode and anonymous mode; and 
The additional elements of: a personal computing device; displaying an optional sober certification pledge to the user; and receiving a selection from the user to either to bypass the sober certification pledge or accept sober certification pledge, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality (i.e. as a generic computer performing generic computer functions of displaying information to the user and receiving input from the user) such that it amounts to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f).

Claim 10 recites the additional elements - at least one server accessible via the Internet, configured to: store personal data of the registered users, group data of a group of registered users, a plurality of sober events of the registered users, and a plurality of sober resources of the registered users2, wherein accessibility to the network platform is provided in full user mode and anonymous mode; and at least one storage medium configured to store network data.  The additional elements: at least one server accessible via the Internet; and wherein accessibility to the network platform is provided in full user mode and anonymous mode, when considered individually or combination, do not 
The additional elements of: store personal data of the registered users, group data of a group of registered users, a plurality of sober events of the registered users, and a plurality of sober resources of the registered users; and at least one storage medium configured to store network data, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality (i.e. as a generic computers performing generic computer functions of storing data) such that it amounts to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f).

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claims 1 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than a general link to a technological environment and mere instructions to apply the exception using generic computer components.  A general link to a technological environment or mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claims 1 and 10 are not patent eligible.

Dependent Claims
Regarding claims 2-4, 19, and 20, the additional elements of claims 2-4, 19, and 20 (the smartphone, the computer, the tablet, the handheld device, and the personal computer) are all recited at a high-level of generality such that, when considered individually and in combination, the additional elements amount to no more than mere instructions to apply the exceptions using generic computer components.
Regarding claims 5 and 6, claims 5 and 6 are directed to the first abstract idea of claim 1 (social activities) because the limitations of claims 5 and 6 are further clarifying how the groups are organized and as such are directed to organizing interactions between people.
Regarding claim 7, claim 7 is directed to an abstract idea, a mental process, because claim 7 recites the user making a mental judgment (accepting the pledge).
Regarding claim 8, claim 8 is directed to an abstract idea, a mental process, because claim 8 recites the user making a mental judgment (selecting the user's privacy setting).  Further, the additional element of displaying the user's first name does not integrate the abstract idea into a practical application because displaying a username is a generic computer function.
Regarding claims 11-13, 15, and 17, claims 11-13, 15, and 17 are directed to the first abstract idea of claim 10 (social activities) because the limitations of claims 11-13, 15, and 17 are further clarifying how the groups are organized and as such are directed to organizing interactions between people.
Regarding claim 14, claim 14 recites an abstract idea because filtering content encompasses managing personal behavior, see MPEP 2106.04(a)(2).II.C (discussing BASCOM).  Further, the additional elements of claim 14, when considered individually and in combination, do not integrate the abstract idea into a practical application because the additional elements of a network advertisement are only a 
Regarding claims 16 and 18, the additional elements of claims 16 and 18 (the network platform module and the access device) are recited at a high-level of generality (i.e. as a generic server and generic login system) such that, when considered individually and in combination, the additional elements amount to no more than mere instructions to apply the exceptions using generic computer components.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metzler et al US Pub. No. 2011/0047508, herein referred to as "Metzler".
Regarding claim 1, Metzler teaches:
receiving, from a user, a login information into a network platform using a personal computing device (receives login request from mobile device, ¶[0026]), 
3); 
registering the user on the network platform (users register accounts, ¶[0036]); 
displaying an optional sober certification pledge to the user (displays information to user, ¶[0027].  Please note, Examiner finds the limitation "optional sober certification pledge" does not further limit the scope of the claim because it is nonfunctional descriptive material, see MPEP 2111.05.  That is, Examiner finds the information being displayed here, the pledge, is only conveying a message or meaning to a human reader independent of the supporting product, the social network.  Accordingly, Examiner finds the information being displayed to the user does not distinguish the present claims from the prior art because there is no new feature of physical structure and no new relation of printed matter to physical structure); 
receiving a selection from the user to either to bypass the sober certification pledge or accept sober certification pledge (prompts user for input, ¶[0027]; see also ¶[0040] discussing receiving data from users who interact with content.  Please note, Examiner finds the limitation "sober certification pledge" does not further limit the scope of the claim because it is nonfunctional descriptive material, see MPEP 2111.05.  That is, Examiner finds the information being displayed here, the pledge, is only conveying a message or meaning to a human reader independent of the supporting product, the social network.  Accordingly, Examiner finds the information being displayed to the user does not distinguish the present claims from the prior art because there is no new feature of physical structure and no new relation of printed matter to physical structure); 

and allowing automatic filtering of posts of the at least one other network registered user (filters users blogs and posts based on privacy settings, ¶¶[0060]-[0061] and Fig. 8.  That is, the user's privacy settings filters posts for others because the privacy settings prevent others from seeing it; 
connecting the user with at least one other network registered group based on user's personal information provided during login into the network platform (users' friends are grouped as care givers or supporters, ¶[0039], [0045], [0091]; see also ¶¶[0051]-[0056] discussing different groups. These connections would be based on the user's personal information because the user logging in gives them access to these connections, e.g. ¶[0039].  Thus Metzler teaches connecting users to groups based on the information given during login); 
connecting the user with at least one network advertised sober event hosted by the at least one network registered group (provides tasks to attend meetings, ¶[0110]; see also ¶¶[0064], [0112] discussing attending meetings); 
and connecting the user with at least one sober network resource group (users are monitored by the treatment center and healthcare professionals, e.g. ¶¶[0036], [0037], [0059]).  
Regarding claim 3, Metzler teaches all the limitations of claim 1 and further teaches:
wherein the personal computing device is a computer (device is a personal computer, ¶[0024]).  
Regarding claim 5, Metzler teaches all the limitations of claim 1 and further teaches: 
wherein the said sober event is hosted by a network-registered group (takes users to group chats and meetings, ¶[0108], [0110]; see also ¶[0112] discussing checking into meetings).
Regarding claim 6, Metzler teaches all the limitations of claim 1 and further teaches:

Regarding claim 7, Metzler teaches all the limitations of claim 1 and further teaches:
selecting to accept the sober certification pledge by the user (prompts user for input, ¶[0027]; see also ¶[0040] discussing receiving data from users who interact with content.  Please note, Examiner finds the limitation "sober certification pledge" does not further limit the scope of the claim because it is nonfunctional descriptive material, see MPEP 2111.05.  That is, Examiner finds the information being displayed here, the pledge, is only conveying a message or meaning to a human reader independent of the supporting product, the social network.  Accordingly, Examiner finds the information being displayed to the user does not distinguish the present claims from the prior art because there is no new feature of physical structure and no new relation of printed matter to physical structure).  
Regarding claim 8, Metzler teaches all the limitations of claim 1 and further teaches:
logging into the network selecting preferred mode of the privacy by the user and displaying only the user's first name as personal data for registered user (privacy module allows user to control what information is exposed, including first name, ¶[0058] and Fig. 8; see also ¶¶[0050]-[0057] discussing privacy levels).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as 

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzler.
Regarding claim 2, Metzler teaches all the limitations of claim 1 and does not explicitly teach:
wherein the personal computing device is a smartphone.
Nevertheless, it would have been obvious, at the time of filing, for the method of Metzler to be employed on a smartphone because it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01.  Metzler teaches the system uses user devices like personal computing devices, ¶¶[0024]-[0025] and mobile devices, ¶0026].  One skilled in the art would infer that one type of the personal computing devices and mobile devices taught by Metzler would be smartphones.
Regarding claim 4, Metzler teaches all the limitations of claim 1 and does not explicitly teach:
wherein the personal computing device is a tablet.
Nevertheless, it would have been obvious, at the time of filing, for the method of Metzler to be employed on a smartphone because it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01.  Metzler teaches the system uses user devices like personal computing devices, ¶¶[0024]-[0025] and mobile devices, ¶0026].  One skilled in the art would infer that one type of the personal computing devices and mobile devices taught by Metzler would be tablets.

Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzler in view of Bates US Pub. No. 2009/0043654, herein referred to as "Bates".
Regarding claim 10, Metzler teaches:

store personal data of the registered users, group data of a group of registered users, a plurality of sober events of the registered users, and a plurality of sober resources of the registered users (system stores information to perform the functionality, ¶[0025] of linking users to "friends", ¶[0031], grouping users' friends as care givers or supporters, ¶[0039], [0045], [0091]; see also ¶¶[0051]-[0056] discussing different groups, providing tasks to attend meetings, ¶[0110]; see also ¶¶[0064], [0112] discussing attending meetings and monitoring users by the treatment center and healthcare professionals, e.g. ¶¶[0036], [0037], [0059]), 
wherein accessibility to the network platform is provided in full user mode and anonymous mode (logon module controls access to the social network, ¶[0036], and privacy module allows user to control what information is exposed, including names, ¶[0058] and Fig. 8; see also ¶¶[0050]-[0057] discussing privacy levels.  Accordingly, Metzler teaches providing a full user mode and an anonymous mode as claimed4)
allow the sharing of personal data of the registered users (privacy module allows user to share personal information, ¶¶[0049], [0058] and Fig. 8; see also ¶¶[0050]-[0057] discussing privacy levels); 
allow the sharing of the group data of the group of the registered users (privacy modules controls what information is shared with groups of individuals, ¶[0091] and Fig. 7); 
allow the sharing of the plurality of sober events of the registered users (takes users to group chats and meetings, ¶[0108], [0110]; see also ¶[0112] discussing checking into meetings); 
allow the sharing of the plurality of sober resources of the registered users (users are monitored by the treatment center and healthcare professionals, e.g. ¶¶[0036], [0037], [0059]); 
at least one storage medium configured to store network data (storage medium, ¶[0122]);

allow prescreening of the network data (administrative module provides back-end administrative section, ¶[0047], and controls access to content, ¶[0115]).
However Metzler does not teach but Bates does teach:
allow prescreening of the network data and the network advertisement (users control advertisements by tagging content, ¶¶[0009], [0024]; see also ¶[0005] discussing preventing advertisements for alcohol being associated with content about Alcoholics Anonymous and Fig. 2 summarizing process). 
Further, it would have been obvious at the time of filing to combine the social network for recovery of Metzler with the control of advertisements of Bates because Bates explicitly suggests businesses would want to ensure their advertisements are not being shown with inappropriate content (e.g. alcohol is not being advertised with content about Alcoholics Anonymous), ¶[0005] of Bates; see also MPEP 2143.I.G. 
Regarding claim 11, the combination of Metzler and Bates teaches all the limitations of claim 10 and Metzler further teaches:
provides accessibility of the user data to the registered users for proposing future sober events to the registered users (takes users to group chats and meetings, ¶[0108], [0110]; see also e.g. ¶[0095] discussing chatting with other users).  
Regarding claim 12, the combination of Metzler and Bates teaches all the limitations of claim 10 and Metzler further teaches:
provides first at least one group based on user's location (pairs users based on location, ¶[0100]).  
Regarding claim 13, the combination of Metzler and Bates teaches all the limitations of claim 10 and Metzler further teaches:

Regarding claim 14, the combination of Metzler and Bates teaches all the limitations of claim 10 and Bates further teaches:
provides regulation and monitoring of network advertisements to allow sober supporting advertisements only (users control advertisements by tagging content, ¶¶[0009], [0024]; see also ¶[0005] discussing preventing advertisements for alcohol being associated with content about Alcoholics Anonymous and Fig. 2 summarizing process).
Further, it would have been obvious at the time of filing to combine the social network for recovery of Metzler with the control of advertisements of Bates because Bates explicitly suggests businesses would want to ensure their advertisements are not being shown with inappropriate content (e.g. alcohol is not being advertised with content about Alcoholics Anonymous), ¶[0005] of Bates; see also MPEP 2143.I.G. 
Regarding claim 15, the combination of Metzler and Bates teaches all the limitations of claim 10 and Metzler further teaches:
wherein the groups are based on the interest in supporting the sober lifestyle (system and groups are based on supporting recovery, e.g. Abstract; see also e.g. ¶[0044] noting the recovery is from drug and alcohol abuse).  
Regarding claim 16, the combination of Metzler and Bates teaches all the limitations of claim 10 and Metzler further teaches:
a network platform module (system operates on the internet, e.g. ¶[0024], [0116], Fig. 1)
for facilitating communications and social event interactions between the authorized users having the authorized connectivity (users message each other, e.g. ¶¶[0045], [0095]; see also ¶[0036] discussing limiting access to authorized users via passwords).  
Regarding claim 17, the combination of Metzler and Bates teaches all the limitations of claim 10 and Metzler further teaches:
wherein the plurality of groups are provided for dealing with specific sober lifestyle issues raised by authorized users (provides a "panic button" when users need to contact others for immediate help with their recovery, ¶[0113]).   
Regarding claim 18, the combination of Metzler and Bates teaches all the limitations of claim 10 and Metzler further teaches:
provides an access to the system via a secure identity verification process involving user name and password submission through an access device (logon module limits access to authorized users via usernames and passwords, ¶[0036])
in a full user mode or an anonymous mode (logon module controls access to the social network, ¶[0036], and privacy module allows user to control what information is exposed, including first name, ¶[0058] and Fig. 8; see also ¶¶[0050]-[0057] discussing privacy levels.  Accordingly, Metzler teaches providing a full user mode and an anonymous mode as claimed5). 
Regarding claim 19, the combination of Metzler and Bates teaches all the limitations of claim 10 and Metzler further teaches:
wherein the device is an electronic handheld device (personal digital assistant are used as user devices, ¶[0025]). 
Regarding claim 20, the combination of Metzler and Bates teaches all the limitations of claim 10 and Metzler further teaches:
wherein the device is a personal computer device (device is a personal computer, ¶[0024]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, Examiner finds the limitation "optional sober certification pledge" does not further limit the scope of the claim because it is nonfunctional descriptive material, see MPEP 2111.05.  That is, Examiner finds the information being displayed here, the pledge, is only conveying a message or meaning to a human reader independent of the supporting product, the social network.  
        2 Please note, Examiner finds the limitations "sober events" and "sober resources" does not further limit the scope of the claim because it is nonfunctional descriptive material, see MPEP 2111.05.  That is, Examiner finds the information being stored here, sober events and resources, is only conveying a message or meaning to a human reader independent of the supporting product, the social network (i.e. Examiner finds no patentable distinction between storing data for "sober events" and storing data for events generally).  
        3 Please see the rejections of this limitation under 112(b) for a discussion of the interpretation of this limitation.
        4 Please see the rejections of this limitation under 112(b) for a discussion of the interpretation of this limitation.
        5 Please see the rejections of this limitation under 112(b) for a discussion of the interpretation of this limitation.